DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 07/19/2021.
Claims 1-17, and 19-20 are pending of which claims 1, 9 and 16 are independent claims, and claim 18 is canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 16 and their dependents are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10536305. Although the claims at issue are not identical, they are not patentably distinct from each other because see Table below.

Application 16055380 from which patent 10536305 emanted
Instant application 16697407
Remarks
1. A user equipment (UE) configured to wirelessly communicate with a base station, the UE comprising: 
2. The UE of claim 1,wherein said modulating the plurality of frozen bits based on the HARQ acknowledgment message comprises performing spread mapping on the HARQ acknowledgment message to obtain a pseudorandom binary 
3. The UE of claim 2, wherein the UE is further configured to:  combine said performing spread mapping with block coding to modulate the plurality of frozen bits based on multiple acknowledgment/negative acknowledgment (ACK/NACK) bits.  
4. The UE of claim 1:wherein the plurality of information bits comprises a plurality of modulated information bits, wherein the UE is further configured to modulate the information bits based on the HARQ acknowledgment message in response to the determination whether the downlink message was successfully received.  
5. The UE of claim 1,wherein the encoded HARQ acknowledgment message is wirelessly transmitted in association with an Ultra-Reliable Low-Latency Communications (URLLC) service.  

7. The UE of claim 1,wherein, in response to the base station receiving the encoded HARQ acknowledgment message, initiating a decoding process on the encoded HARQ acknowledgment message, determining that a match between a decoded subset of the frozen bits and a reference sequence of bits associated with a negative acknowledgement (NACK) message is above a predetermined threshold, and scheduling an early retransmission of the downlink message to the UE based on the determination that the match between the sequence of frozen bits and the reference sequence of bits associated  with the NACK message is above the predetermined threshold, the UE is further configured to: receive an early retransmission of the downlink message.  




2. (Original) The method of claim 1, wherein the encoded modulated control information is decodable by a UE corresponding to the UE-specific identifier.  
3. (Original) The method of claim 1, wherein the at least a subset of the information bits comprises a plurality of cyclic redundancy check (CRC) bits, and wherein modulating the at least a subset of the information bits with the second bit sequence to produce the plurality of modulated information bits comprises performing a CRC mask on the control information.  
4. (Original) The method of claim 3, wherein performing the CRC mask comprises implementing a rolling security code, wherein the rolling security code is initialized based on the UE-specific identifier, and wherein the second bit sequence is periodically updated based on the rolling security code.  
5. (Original) The method of claim 1, wherein the UE group identifier is a generic identifier of one or more 
6. (Original) The method of claim 1, wherein the UE group identifier is either a broadcast radio network temporary identifier (RNTI) or a group RNTI that is useable by a UE in communication with the base station to demodulate the plurality of frozen bits.  
7. (Original) The method of claim 1, wherein the first pseudorandom bit sequence and one or more additional pseudorandom bit sequences generated based on one or more additional respective identifiers are configured to be demodulated using a single demodulation process.  
8. (Original) The method of claim 1, wherein said encoding at least the plurality of modulated frozen bits and the plurality of modulated information bits to obtain the encoded modulated control information further comprises encoding, using the polar code, one or more of an unmodulated subset of the frozen bits 
.   




9. The method of claim 8, the method further comprising: performing early termination of the decoding process based on the determination that the match between the sequence of frozen bits and the reference sequence of bits associated with the NACK message is above the predetermined threshold.  
10. The method of claim 8,  wherein the sequence of frozen bits has been modulated by the UE with a pseudorandom binary sequence (PRBS), wherein the PRBS was obtained by performing spread mapping on an unencoded HARQ acknowledgment message, wherein the PRBS is the same length as a total number of frozen bits utilized in the polar code.  
11. The method of claim 10,wherein said performing spread mapping is combined with block 
12. The method of claim 8:wherein the plurality of information bits comprises a plurality of modulated information bits, wherein the modulated information bits are also modulated with the HARQ acknowledgment message in response to receiving the downlink message.  
13. The method of claim 8,wherein the polar encoded HARQ acknowledgment message is transmitted as part of an Ultra-Reliable Low-Latency Communications (URLLC) service.  
14. The method of claim 8, the method further comprising: prior to receiving the polar encoded HARQ acknowledgment message from the UE, scheduling a radio resource for the UE to transmit the polar encoded HARQ acknowledgment message, wherein the polar encoded message is received by the base station through the scheduled radio resource.  



10. (Original) The base station of claim 9, wherein the encoded modulated control information is decodable by a UE corresponding to the UE-specific identifier.  
11. (Original) The base station of claim 9, wherein the at least a subset of the information bits comprises a plurality of cyclic redundancy check (CRC) bits, and wherein modulating the at least a subset of the information bits with the second bit sequence to produce the plurality of modulated information bits comprises performing a CRC mask on the control information.  

13. (Original) The base station of claim 9, wherein the UE group identifier is a generic identifier of one or more UEs being serviced by the base station; and wherein the UE-specific identifier is specific to a particular UE.  
14. (Original) The base station of claim 9, wherein the UE group identifier comprises either a broadcast radio network temporary identifier (RNTI) or a group RNTI that is useable by a UE in communication with the base station to demodulate the plurality of frozen bits.  
15. (Original) The base station of claim 9, wherein the first pseudorandom bit sequence and one or more additional pseudorandom bit sequences generated based on one or more 



16. The base station of claim 15, wherein the base station is further configured to: perform early termination of the decoding process based on the determination that the match between the sequence of frozen bits and the reference sequence of bits associated with the NACK message is above the predetermined threshold.  
17. The base station of claim 15,wherein the sequence of frozen bits has been modulated by the UE with a pseudorandom binary sequence (PRBS), wherein the PRBS was obtained by performing spread mapping on an unencoded HARQ acknowledgment message, wherein the PRBS is the same length as a total number of frozen bits utilized in the polar code.  

19. The base station of claim 15,wherein the plurality of information bits comprises a plurality of modulated information bits, wherein the modulated information bits are also modulated with the HARQ acknowledgment message in response to receiving the downlink message.  
20. The base station of claim 15, wherein the base station is further configured to: prior to receiving the polar encoded HARQ acknowledgment message from the UE, schedule a radio resource for the UE to transmit the polar encoded HARQ acknowledgment message, wherein the base station is further configured to receive the polar encoded message through the scheduled radio resource.

17. (Original) The UE of claim 16, wherein the UE is further configured to: based on a determination that the result of the cross-correlation calculation is below the predetermined threshold, abort the decoding procedure.  
18. (Cancelled)  
19. (Original) The UE of claim 18, wherein the second sequence of bits comprises a plurality of modulated cyclic redundancy check (CRC) bits, and wherein 
20. (Original) The UE of claim 16, wherein the UE group identifier is a generic identifier of one or more UEs being serviced by the base station; and wherein the identifier of the UE is specific to the UE.  
21. (Previously Presented) The UE of claim 16, wherein the UE group identifier is either a broadcast radio network temporary identifier (RNTI) or a group RNTI that is used by the UE to demodulate the first sequence of bits




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20190393987 to Hong (hereinafter “Hong”).

Regarding claim 16: Hong discloses a  user equipment device (UE) configured to perform a decoding procedure on received encoded modulated control information, the UE comprising: a radio  and a processor coupled to the radio, wherein the UE is configured to: wirelessly receive the encoded modulated control information (Hong, see paragraph[0111], to transmit the modulated control information, a Multi stage DCI (e.g., a two-stage DCI) may be provided to signal downlink control information to a UE, in two stage DCI, time critical control information may be required to be delivered faster than control information that may not be time critical, time critical control information may be delivered using a first DCI, and the non-critical control information may be conveyed using a second DCI, a two stage DCI may be configured, a two stage DCI is used in the preceding case and when the system allows that a second DCI is configured when a resource available for a single DCI may not be enough for data)  , wherein the encoded modulated control information Hong, see paragraphs [0003-0004], two sets of  bits resulting from the modulation  are transmitted to the UE, and a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, and one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS); decode a first subset of the encoded modulated control information to obtain a first sequence of bits Hong, see paragraph[0115-0116],FIG. 6,  for encoding the data is divided into two sets, the reliable bits are identified as K, and non-reliable bits as N-K, a selection of frozen bits may be performed, for example, by selecting bits having input index p(j), and the least reliable N-K bits may be frozen bits, the remaining (e.g., most reliable) K bits with input bit index p(i)may be the unfrozen bits, thus we have two set of data with unequal protection and by dividing the total input bits of a polar encoder into several sets, a decoding operation (e.g., in a polar decoder) for each of the subsets may be performed, and the decoding operation may be performed on a per-set basis;  demodulate the first sequence of bits based at least in part on a UE group identifier (Hong, see paragraph [0005], the embedded first DCI may include the first DCI that is masked with at least part of a UE identity (UE ID) or a group identity (group ID and this is included in DCI for demodulation); perform a cross-correlation calculation on the demodulated first sequence of bits; based on a determination that a result of the cross-correlation calculation exceeds a predetermined threshold, decode a second subset of Hong, see paragraph[0141] FIG. 11, a decoding  of the first and second DCI when error(s) that may occur during a decoding process for the first DCI (e.g., due to channel impairment) may be detected, and a remaining decoding process for a second DCI may not proceed, for example, when error(s) in the decoding of the first DCI are detected, and a complete successful decoding of a second DCI may indicate accuracy or improved performance, for example, given that completion indicates there were no error(s) in the first DCI decoding, and because CRC is used the threshold used to declare error is predefined within it, and see paragraph [0143], decoding of a first DCI may experience a false alarm, for example, due to blind detection and a limited number of CRC bits, and a wrong first DCI may be decoded that may pass a CRC check, a wrong decoding of the first DCI may result in failure to decode downlink control information resulting in failure to receive/transmit data ); demodulate the second sequence of bits based at least in part on an identifier of the UE (Hong, see paragraph [0149], a UE ID is used during encoding of the two stage DCI,  the DCI is XOR-ed with the UE ID that may be embedded as part of frozen set that is used to polar encode the second DCI, and for this reason demodulation second set of bits requires UE ID; and store the demodulated second sequence of bits in memory(Hong, see paragraph [0050], a UE is associated with a processor  may be coupled to the transceiver, which may be coupled to the transmit/receive element, CPU that is used to modulated and demodulate information received and store during the processing the information) 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 1-3, 5-11, 13-15, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190393987 to Hong (hereinafter “Hong”) in view of US. Pat. 7269403 to Miao (hereinafter “Miao”)


Regarding claim 1: Hong discloses a  method comprising: by a base station that is configured to encode and transmit control information, wherein the control information comprises frozen bits and information bits (Hong, see paragraph [0115-0116], FIG. 6,  during modulation separation of the information is performed into two sets of bits, reliable and non-reliable, the reliable bits are identified as K out of a total of N bits, and non-reliable bits (time critical bits) as N-K, and non-reliable are identified as frozen bits, based on a user equipment (UE) group identifier (Hong, see paragraph [0005], the embedded first DCI may include the first DCI that is masked with at least part of a UE identity (UE ID) or a group identity (group ID)); modulating Hong, see paragraph [0004], a UE may receive a polar encoded first DCI for information bit set and second DCI for the frozen bit set, and the each DCI may include the modulation and coding scheme (MCS));encoding, using a polar code, at least the plurality of modulated frozen bits and the plurality of modulated information bits to obtain encoded modulated control information, wherein the encoded modulated control information comprises UE-specific control information (Hong, see paragraphs [0003-0004], two sets of  bits resulting from the modulation  are transmitted to the UE, and a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, and one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS)); and wirelessly transmitting the encoded modulated control information ( Hong, see paragraph[0111], to transmit the modulated control information, a Multi stage DCI (e.g., a two-stage DCI) may be provided to signal downlink control information to a UE, in two stage DCI, time critical control information may be required to be delivered faster than control information that may not be time critical, time critical control information may be delivered using a first DCI, and the non-critical control information may be conveyed using a second DCI, a two stage DCI may be configured, a two stage DCI is used in the preceding case and when the system allows that a second DCI is configured when a resource available for a single DCI may not be enough for data) .

 with the first pseudorandom bit sequence to produce a plurality of modulated frozen bits; generating a second bit sequence based on a UE-specific identifier; modulating at least a subset of the information bits with the second bit sequence to produce a plurality of modulated information bits . However, Miao in the same or similar field of endeavor teaches generating a first pseudorandom bit sequence ( Miao, see column 5, lines 19-59, adjustable pseudorandom encrypting generator  to embed the unique ID code mask into the pseudorandom sequence) with the first pseudorandom bit sequence to produce a plurality of modulated frozen bits (Miao, see column 5, lines 19-59, user-k identification (ID) code mask that produces a unique masked sequence is connected to the adjustable pseudorandom encrypting generator  to embed the unique ID code mask into the pseudorandom sequence and this unique ID may be used by the  encoder and mapping to produce the frozen bit  mapping signals based on one of the modulations: 16-QAM, 32-QAM, 63-QAM or 128 QAM); generating a second bit sequence based on a UE-specific identifier; modulating at least a subset of the information bits with the second bit sequence to produce a plurality of modulated information bits (Miao, see column 3, lines 19-59, the pseudorandom sequence that is generated by the adjustable pseudorandom encryption generator is also a unique sequence for the input sequence stream of the user-k, this means the second bit sequence or frozen bit sequence is identified by pseudorandom sequence  where the output digital sequence of the digital spreader is passed into a variable-size S/P converter, to produce mapping signals based on one of the modulations:  16-QAM, 32-QAM, 63-QAM or 128 QAM, which is fed at the receiver into an IFFT  to produce multicarrier signals. Note: even though usage of pseudorandom sequence here, it just replacing the normal UE ID or group ID with this one because claim requires it and as disclosed in paragraph [0005] of the primary reference still the UE ID is required as disclosed: the first DCI may include the first DCI that is masked with at least part of a UE identity (UE ID) or a group identity (group ID)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Miao into Hong’s system/method because it would allow the reduction of cyclic prefix.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve a more manageable cyclic prefix without reducing performance (Miao; [column 7, lines 56-67]).

Regarding claim 2: Hong discloses the method of claim 1, wherein the encoded modulated control information is decodable by a UE corresponding to the UE-specific identifier (Hong, see paragraph[0134], a UE ID may be used with polar coding to encode or decode DCI and see paragraphs [0003-0004], a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, the polar encoded second DCI may include non-time critical DCI, and the non-time critical DCI may include one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS),the polar encoded masked first DCI may be part of a frozen set). 

Regarding claim 3: Hong discloses the method of claim 1, wherein the at least a subset of the information bits comprises a plurality of cyclic redundancy check (CRC) bits, and wherein modulating the at least a subset of the information bits with the second bit sequence to produce the plurality of modulated information bits comprises performing a CRC mask on the control information (Hong, see paragraph[0134], a UE ID may be included in or used with polar code frozen bits for DCI coding, cyclic redundancy check (CRC) parity bits for a PDCCH channel that may be scrambled with UE ID (e.g. C-RNTI) and plurality of modulated information bit now includes CRC, the use of UE ID may be, for example, to reduce false alarm rate,  and to encode or decode DCI). 

Regarding claim 5: Hong discloses the method of claim 1, wherein the UE group identifier is a generic identifier of one or more UEs being serviced by the base station (Hong, see paragraph [0153], scheduled UEs may be divided into multiple groups, and each of the groups may have a group identity (group ID).; and wherein the UE-specific identifier is specific to a particular UE (Hong, see paragraph [0031], a UE ID (or RNTI) identifies a UE and used in all information exchange by the UE and by other entities when trying to communicate with the UE). 
 
Regarding claim 6: Hong discloses the method of claim 1, wherein the UE group identifier is either a broadcast radio network temporary identifier (RNTI) or a group RNTI that is useable by a UE in communication with the base station to demodulate the Hong, see paragraph [0131], a UE ID (or RNTI) may be included in a grant free uplink transmission for uplink data, and the UE ID may be included in a part polar encoded packet or frame for strong protection).  

Regarding claim 7: Hong discloses configured to encode and transmit control information. However, Hong does not explicitly teach the method of claim 1, wherein the first pseudorandom bit sequence and one or more additional pseudorandom bit sequences generated based on one or more additional respective identifiers are configured to be demodulated using a single demodulation process. However, Miao in the same or similar field of endeavor teaches the method of claim 1, wherein the first pseudorandom bit sequence and one or more additional pseudorandom bit sequences generated based on one or more additional respective identifiers are configured to be demodulated using a single demodulation process(Miao, see column 3, lines 19-59, User-k identification (ID) is unique ID code mask embedded into the  pseudorandom sequence (Note: pseudorandom sequence is a cell ID, from which the user ID is derived ), the pseudorandom sequence that is generated by the adjustable pseudorandom encrypting generator is also a unique sequence for the input sequence stream of the user-k, and this derived pseudorandom sequence uniquely identifies information that belongs  to a particular UE, and from this modulated data is for a specific UE, the pseudorandom encrypting generator is also a unique sequence for the input sequence stream of the user-k and demodulation is may use the same process, i.e., a single demodulation process because it is using the same or single modulation process) It would have been Miao; [column 7, lines 56-67]).
  

Regarding claim 8: Hong discloses the method of claim 1, wherein said encoding at least the plurality of modulated frozen bits and the plurality of modulated information bits to obtain the encoded modulated control information further comprises encoding, using the polar code, one or more of an unmodulated subset of the frozen bits and an unmodulated subset of the information bits to obtain the encoded modulated control information (Hong, see paragraph see paragraphs [0003-0004], a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI, which includes the second DCI with an embedded first DCI as part of a frozen set, the polar encoded second DCI may include non-time critical DCI, and the non-time critical DCI may include one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS),the polar encoded masked first DCI may be part of a frozen set). 

Regarding claim 9:  Hong discloses a  base station configured to encode and transmit control information, wherein the control information comprises frozen bits and information bits (Hong, see paragraph [0115-0116], FIG. 6,  during modulation separation of the information is performed into two sets of bits, reliable and non-reliable, the reliable bits are identified as K out of a total of N bits, and non-reliable bits (time critical bits) as N-K, and non-reliable are identified as frozen bits), the base station comprising: a radio; and a processor coupled to the radio, wherein the base station is configured to: modulate at least a subset of the information bits with the second bit sequence to produce a plurality of modulated information bits (Hong, see paragraph [0004], a UE may receive a polar encoded first DCI for information bit set and second DCI for the frozen bit set or the second bit sequence, and the each DCI may include the modulation and coding scheme (MCS); encode, using a polar code, at least the plurality of modulated frozen bits and the plurality of modulated information bits to obtain encoded modulated control information wherein the encoded modulated control information c (Hong, see paragraphs [0003-0004], two sets of  bits resulting from the modulation  are transmitted to the UE, and a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, and one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS); and wirelessly transmit the encoded modulated control information (Hong, see paragraph[0111], to transmit the modulated control information, a Multi stage DCI (e.g., a two-stage DCI) may be provided to signal downlink control information to a UE, in two stage DCI, time critical control information may be required to be delivered faster than control information that may not be time critical, time critical control information may be delivered using a first DCI, and the non-critical control information may be conveyed using a second DCI, a two stage DCI may be configured, a two stage DCI is used in the preceding case and when the system allows that a second DCI is configured when a resource available for a single DCI may not be enough for data ).

However, Hong does not explicitly teach generate a first pseudorandom bit sequence based on a user equipment (UE) group identifier; modulate at least a subset of the frozen bits with the first pseudorandom bit sequence to produce a plurality of modulated frozen bits; generate a second bit sequence based on a UE-specific identifier. However, Miao in the same or similar field of endeavor teaches generate a first pseudorandom bit sequence (Miao, see column 5, lines 19-59, adjustable pseudorandom encrypting generator  to embed the unique ID code mask into the pseudorandom sequence )based on a user equipment (UE) group identifier (Miao, see column 5, lines 19-59, user-k identification (ID) code mask that produces a unique mask sequence is connected to the adjustable pseudorandom encrypting generator  to embed the unique ID code mask into the pseudorandom sequence and this user ID may be used by the  encoder and mapping to produce the frozen bit  mapping signals based on one of the modulations: 16-QAM, 32-QAM, 63-QAM or 128 QAM); modulate at least a subset of the frozen bits with the first pseudorandom bit sequence to Miao, see column 3, lines 19-59, the pseudorandom sequence that is generated by the adjustable pseudorandom encryption generator is also a unique sequence for the input sequence stream of the user-k, this means the second bit sequence or frozen bit sequence is identified by pseudorandom sequence  where the output digital sequence of the digital spreader is passed into a variable-size S/P converter, to produce mapping signals based on one of the modulations:  16-QAM, 32-QAM, 63-QAM or 128 QAM, which is fed at the receiver into an IFFT  to produce multicarrier signals. Note: even though usage of pseudorandom sequence here, it just replacing the normal UE ID or group ID with this one because claim requires it and as disclosed in paragraph [0005] of the primary reference still the UE ID is required as disclosed: the first DCI may include the first DCI that is masked with at least part of a UE identity (UE ID) or a group identity (group ID)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Miao into Hong’s system/method because it would allow the reduction of cyclic prefix.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve a more manageable cyclic prefix without reducing performance (Miao; [column 7, lines 56-67]).

Regarding claim 10: Hong discloses the base station of claim 9, wherein the encoded modulated control information is decodable by a UE corresponding to the UE-specific identifier (Hong, see paragraph[0134], a UE ID may be used with polar coding to encode or decode DCI and see paragraphs [0003-0004], a UE may receive a polar encoded first DCI and second DCI, a polar encoded first DCI may include time critical DCI, and  a polar encoded second DCI includes the second DCI with an embedded first DCI as part of a frozen set, the polar encoded second DCI may include non-time critical DCI, and the non-time critical DCI may include one or more of a new data indication (NDI), a redundancy version (RV), or a modulation and coding scheme (MCS),the polar encoded masked first DCI may be part of a frozen set.  

Regarding claim 11: Hong discloses the base station of claim 9, wherein the at least a subset of the information bits comprises a plurality of cyclic redundancy check (CRC) bits, and wherein modulating the at least a subset of the information bits with the second bit sequence to produce the plurality of modulated information bits comprises performing a CRC mask on the control information (Hong, see paragraph[0134], a UE ID may be included in or used with polar code frozen bits for DCI coding, cyclic redundancy check (CRC) parity bits for a PDCCH channel that may be scrambled with UE ID (e.g. C-RNTI) and plurality of modulated information bit now includes CRC, the use of UE ID may be, for example, to reduce false alarm rate,  and to encode or decode DCI).  

Regarding claim 13: Hong discloses the base station of claim 9, wherein the UE group identifier is a generic identifier of one or more UEs being serviced by the base station (Hong, see paragraph [0153], scheduled UEs may be divided into multiple groups, and each of the groups may have a group identity (group ID; and wherein the UE-specific identifier is specific to a particular UE (Hong, see paragraph [0031], a UE ID (or RNTI) identifies a UE and used in all information exchange by the UE and by other entities when trying to communicate with the UE).  

Regarding claim 14: Hong discloses the base station of claim 9, wherein the UE group identifier comprises either a broadcast radio network temporary identifier (RNTI) or a group RNTI that is useable by a UE in communication with the base station to demodulate the plurality of frozen bits (Hong, see paragraph [0131], UE ID or RNTI may be used by UE uplink transmission for uplink data, and UE ID may be included in a part polar encoded packet or frame with for strong protection).  

Regarding claim 15: Hong discloses the base station of claim 9, wherein the first pseudorandom bit sequence and one or more additional pseudorandom bit sequences generated based on one or more additional respective identifiers are configured to be demodulated using a single demodulation process (Miao, see column 3, lines 19-59, User-k identification (ID) is unique ID code mask embedded into the  pseudorandom sequence (Note: pseudorandom sequence is a cell ID, from which the user ID is derived ), the pseudorandom sequence that is generated by the adjustable pseudorandom encrypting generator is also a unique sequence for the input sequence stream of the user-k, and this derived pseudorandom sequence uniquely identifies information that belongs  to a particular UE, and from this modulated data is for a specific UE, the pseudorandom encrypting generator is also a unique sequence for the input sequence stream of the user-k and demodulation is may use the same process, i.e., a single demodulation process because it is using the same or single modulation process).  

Regarding claim 17: Hong discloses the UE of claim 16, wherein the UE is further configured to: based on a determination that the result of the cross-correlation calculation is below the predetermined threshold, abort the decoding procedure (Hong, see paragraph[0141], FIG. 11, a decoding  of the first and second DCI when error(s) that may occur during a decoding process for the first DCI (e.g., due to channel impairment) may be detected, and a remaining decoding process for a second DCI may not proceed ( aborted), for example, when error(s) in the decoding of the first DCI are detected, and a complete successful decoding of a second DCI may indicate accuracy or improved performance, for example, given that completion indicates there were no error(s) in the first DCI decoding, and because CRC is used the threshold used to declare error is predefined within it, and see paragraph [0143], decoding of a first DCI may experience a false alarm, for example, due to blind detection and a limited number of CRC bits, and a wrong first DCI may be decoded that may pass a CRC check, a wrong decoding of the first DCI may result in failure to decode downlink control information resulting in failure to receive/transmit data).  

Regarding claim 19: Hong discloses the UE of claim 18, wherein the second sequence of bits comprises a plurality of modulated cyclic redundancy check (CRC) bits (Hong, see paragraph[0134], a UE ID may be included in or used with polar code frozen bits for DCI coding, cyclic redundancy check (CRC) parity bits for a PDCCH channel that may be scrambled with UE ID (e.g. C-RNTI) and plurality of modulated information bit now includes CRC, the use of UE ID may be, for example, to reduce false alarm rate,  and to encode or decode DCI, and wherein demodulating the second sequence of bits based at least in part on the identifier of the UE comprises performing CRC demasking on the second sequence of bits (Hong, see paragraph [0149], a UE ID is used during encoding of the two stage DCI,  the DCI is XOR-ed with the UE ID that may be embedded as part of frozen set that is used to polar encode the second DCI, and for this reason demodulation second set of bits requires UE ID, and CRC is part of modulated information1).  

Regarding claim 20: Hong discloses the UE of claim 16, wherein the UE group identifier is a generic identifier of one or more UEs being serviced by the base station (Hong, see paragraph [0153], scheduled UEs may be divided into multiple groups, and each of the groups may have a group identity (group ID; and wherein the identifier of the UE is specific to the UE Hong, see paragraph [0031], a UE ID (or RNTI) identifies a UE and used in all information exchange by the UE and by other entities when trying to communicate with the UE).  

Regarding claim 21.: Hong discloses the UE of claim 16, wherein the UE group identifier is either a broadcast radio network temporary identifier (RNTI) or a group RNTI (Hong, see paragraph[0131], user identification information (e.g., radio network temporary identifier (RNTI)) may be included in a part polar encoded packet) that is used by the UE to demodulate the first sequence of bits (Hong, see paragraph [0103], a polar code may be modulated m bits of interleaved polar coded bits that may be mapped to single symbol to be transmitted to a channel, for example, when M=2m-ary modulation is applied to improve performance, and the modulated data is demodulated at the destination UE ).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190393987 to Hong (hereinafter “Hong”) in view of US. Pat. 7269403 to Miao (hereinafter “Miao”) and the combination of Hong and Miao is further combined with US. Pub. 20160098871 to Oz (hereinafter “Oz”).


Regarding claim 4: Hong discloses a user equipment device (UE) configured to perform a decoding procedure on received encoded modulated control information. However, Hong does not explicitly teach the method of claim 3, wherein performing the CRC mask comprises implementing a rolling security code, wherein the rolling security code is initialized based on the UE-specific identifier, and wherein the second bit sequence is periodically updated based on the rolling security code. However, Oz in the same or similar field of endeavor teaches the method of claim 3, wherein performing the CRC mask comprises implementing a rolling security code, wherein the rolling security code is initialized based on the UE-specific identifier, and wherein the second bit sequence is periodically updated based on the rolling security code (Oz, see paragraph [0071], see paragraph [0048], a rolling security code is generated by an algorithm that allows its configuration a user’s application, and in this case the application is to secure the second bit sequence, and it is the rolling security code that is updated instead of the second bit sequence:  if  rolling security code is used  every time the data it is protecting is accessed, it  generates the next rolling security code, and during configuration a security key that is used may be  associated with the user ID and term it a user’s key, every time  user's key is executed  a new rolling security code is generated implement the same algorithm with the same seed and transmitted to the specific UE identified the specific ID. Note: Examiner uses this analogy because the algorithms used to generate rolling security code allows this kind of setting). In view of the above, having the method of Hong and then given the well-established teaching of Miao, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Miao  as modified by Oz within the system of Hong because it would allow secure access anywhere because the rolling secure code updates itself every time it is used, it can be used by package delivery vehicles to deliver goods and customers to use the keys assigned to them to access the goods from a parked vehicle. Furthermore, both references deal with same field of endeavor, thus modification of Hong  by Miao  as modified by Oz  would have been to  achieve efficiently  accessing a system without manually changing the security keys   as disclosed in Oz para 0112.

Regarding claim 12: Hong discloses a user equipment device (UE) configured to perform a decoding procedure on received encoded modulated control information. However, Hong does not explicitly teach the base station of claim 11, wherein Oz, see paragraph [0071], see paragraph [0048], a rolling security code is generated by an algorithm that allows its configuration a user’s application, and in this case the application is to secure the second bit sequence, and it is the rolling security code that is updated instead of the second bit sequence:  if  rolling security code is used  every time the data it is protecting is accessed, it  generates the next rolling security code, and during configuration a security key that is used may be  associated with the user ID and term it a user’s key, every time  user's key is executed  a new rolling security code is generated implement the same algorithm with the same seed and transmitted to the specific UE identified the specific ID. Note: Examiner uses this analogy because the algorithms used to generate rolling security code allows this kind of setting). In view of the above, having the method of Hong and then given the well-established teaching of Miao, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Miao  as modified by Oz within the system of Hong because it would allow secure access anywhere because the rolling secure code updates itself every time it is used, it can be used by package .

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. See below:
Applicant argues that regarding claim 16, the cited reference fails to anticipate or disclose at least "decode a first subset of the encoded modulated control information to obtain a first sequence of bits, wherein the first sequence of bits comprises at least a subset of the plurality of modulated frozen bits; demodulate the first sequence of bits based at least in part on a UE group identifier; perform a cross-correlation calculation on the demodulated first sequence of bits; based on a determination that a result of the cross-correlation calculation exceeds a predetermined threshold, decode a second subset of the encoded modulated control information to obtain a second sequence of bits, wherein the second sequence of bits comprises at least a subset of the plurality of modulated information bits; demodulate the second sequence of bits based at least in part on an identifier of the UE". 



Applicant argues that first, Applicant notes that the FOA at page 24 defines frozen bits as "frozen bits... means a set of bits that not going to be changed, just like information that is READ ONLY'. Applicant respectfully submits that the Examiner's 

Examiner respectfully disagrees with applicant, Examiner term used “READ ONLY” is to indicate that no change to the data will occur during the trip to a destination, or no decoding of the data is allowed until at the destination. Having said this, Hong in FIG. 5 disclosed the first DCI contains the frozen bits and the information bits and the relation of parity-check function between the two.


Applicant argues that  frozen bits and information bits of a polar code are specific technical terms that serve separate functions in a polar code. Claim 16 describes a method whereby the frozen bits are demodulated based on a UE group ID and information bits are demodulated based on a UE-specific ID. Applicant submits that 
Examiner respectfully disagrees with applicant, Hong in paragraph [0005] discloses that the embedded first DCI may include the first DCI that is masked with at least part of a group identity (group ID), the first DCI and the at least part of the group ID may be combined using an XOR operation; and further Hong in paragraph [0006] discloses the WTRU may receive the polar encoded second DCI via a plurality of first bit channels and the embedded first DCI via a plurality of second bit channels. The plurality of first bit channels may be of higher reliability than the plurality of second bit channels. The WTRU may decode the polar encoded second DCI using the decoded first DCI. The WTRU may discard the decoded first DCI, if decoding of the second DCI using the decoded first DCI is not successful, and paragraph [0134]Hong discloses for specificity of the fata  WTRU ID may be included in or used with polar code frozen bits for DCI coding in addition to group ID.


Applicant argues  that the features of claim 16 offer substantial advantages over the disclosure of the cited prior art. For example, frozen bits are decoded earlier in a polar decoding process than the information bits, such that the claimed polar coded message may allow the UE to make an early determination whether the frozen bits are modulated based on the correct UE group ID (i.e., based on the cross-

Examiner respectfully disagrees with applicant, Hong in paragraph [0005] discloses “The WTRU may decode the polar encoded second DCI using the decoded first DCI. The WTRU may discard the decoded first DCI, if decoding of the second DCI using the decoded first DCI is not successful”

Examiner respectfully indicates that the arguments presented by applicant are not persuasive, and for this reason Examiner is compelled to reject the request for allowance of claims 1-17 and 19-21. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        
/PHIRIN SAM/Primary Examiner, Art Unit 2476